Case: 20-1493     Document: 64   Page: 1   Filed: 03/01/2021




   United States Court of Appeals
       for the Federal Circuit
                  ______________________

                LAKSHMI ARUNACHALAM,
                    Plaintiff-Appellant

                            v.

    INTERNATIONAL BUSINESS MACHINES
 CORPORATION, SAP AMERICA, INC., JPMORGAN
               CHASE & CO.,
            Defendants-Appellees

                       DOES 1-100,
                        Defendant
                  ______________________

                        2020-1493
                  ______________________

     Appeal from the United States District Court for the
 District of Delaware in No. 1:16-cv-00281-RGA, Judge
 Richard G. Andrews.
                 ______________________

                  Decided: March 1, 2021
                  ______________________

    LAKSHMI ARUNACHALAM, Menlo Park, CA, pro se.

     MARK J. ABATE, Goodwin Procter LLP, New York, NY,
 for defendant-appellee International Business Machines
 Corporation. Also represented by CALVIN E. WINGFIELD,
 JR.; KEVIN J. CULLIGAN, JOHN P. HANISH, Maynard, Cooper
 & Gale, PC, New York, NY.
Case: 20-1493     Document: 64     Page: 2    Filed: 03/01/2021




  2                                       ARUNACHALAM    v. IBM




     THARAN GREGORY LANIER, Jones Day, Palo Alto, CA, for
 defendant-appellee SAP America, Inc. Also represented by
 JOSEPH BEAUCHAMP, Houston, TX.

    DOUGLAS R. NEMEC, Skadden, Arps, Slate, Meagher &
 Flom LLP, New York, NY, for defendant-appellee JPMor-
 gan Chase & Co. Also represented by EDWARD TULIN.
                ______________________

      Before LOURIE, WALLACH, and CHEN, Circuit Judges.
 PER CURIAM.
     Appellant, Dr. Lakshmi Arunachalam, appeals from
 three decisions of the U.S. District Court for the District of
 Delaware (“District Court”): two granting-in-part and
 denying-in-part attorneys’ fees to Appellees, SAP America,
 Inc. (“SAP”), JPMorgan Chase & Co. (“JPMorgan”), and In-
 ternational Business Machines Corp. (“IBM”), see Aru-
 nachalam v. Int’l Bus. Machines Corp. (Arunachalam I),
 No. CV 16-281-RGA, 2019 WL 1388625, at *2 (D. Del.
 Mar. 27, 2019) (Memorandum); C.A. 11 (Order); Arunacha-
 lam v. Int’l Bus. Machines Corp. (Arunachalam II), No. CV
 16-281-RGA, 2019 WL 5896544, at *3 (D. Del. Nov. 12,
 2019) (Memorandum); C.A. 3–4 (Order); and one denying
 two of Dr. Arunachalam’s additional motions, C.A. 1–2 (Or-
 der Denying Motions to ‘Enforce the Mandated Prohibition’
 and to Vacate Its ‘Unconstitutional Order’). 1 The District
 Court explained that Dr. Arunachalam’s “abusive” litiga-
 tion conduct warranted monetary sanctions, Arunachalam
 I, 2019 WL 1388625, at *2; see Arunachalam II, 2019 WL
 5896544, at *1, and that her two later-filed motions were



      1 “A.A.” refers to the appendix attached to Dr. Aru-
 nachalam’s opening brief, and “C.A.” refers to the corrected
 appendix attached to Appellees’ response brief.
Case: 20-1493     Document: 64     Page: 3    Filed: 03/01/2021




 ARUNACHALAM    v. IBM                                      3



 baseless and untimely, C.A. 2. We have jurisdiction pursu-
 ant to 28 U.S.C. § 1295(a)(1). We affirm.
                         BACKGROUND
     The relevant facts are numerous and colorful. In
 April 2016, Dr. Arunachalam filed suit in the District
 Court against IBM and “Does 1-100,” alleging infringement
 of U.S. Patent No. 7,340,506 (“the ’506 patent”) and viola-
 tions of the Racketeer Influenced and Corrupt Organiza-
 tions Act (“the RICO Act”), 18 U.S.C. § 1962, et. seq.
 C.A. 46; see C.A. 45–68 (Original Complaint). 2 The case
 was assigned to Judge Richard G. Andrews. C.A. 22; see
 C.A. 19–44 (Civil Docket).
     In May 2016, Dr. Arunachalam filed an amended com-
 plaint, adding SAP, JPMorgan, and Judge Andrews as de-
 fendants. C.A. 83; see C.A. 83–100 (Amended Complaint).
 In the Amended Complaint, Dr. Arunachalam repeated her
 allegation of infringement of the ’506 patent by IBM
 (Count I), C.A. 93, and further alleged that all the defend-
 ants had engaged in “[c]ivil [r]acketeering,” (Count II),
 C.A. 96; violated the RICO statute (Count III), C.A. 98, and
 conspired “to engage in a pattern of racketeering activity,”
 (Count IV), C.A. 99 (capitalization normalized); see C.A. 96
 (accusing IBM, SAP, JPMorgan, and Judge Andrews of
 “RICO [p]redicate [a]cts”); 18 U.S.C § 1961(1) (listing pred-
 icate “racketeering activit[ies]” under the RICO Act, in-
 cluding “any act or threat involving murder, kidnapping,
 gambling, arson, robbery, bribery, extortion, dealing in



     2    The RICO Act provides, in relevant part, that “[i]t
 shall be unlawful for any person through a pattern of rack-
 eteering activity or through collection of an unlawful debt
 to acquire or maintain, directly or indirectly, any interest
 in or control of any enterprise which is engaged in, or the
 activities of which affect, interstate or foreign commerce.”
 18 U.S.C. § 1962(b).
Case: 20-1493    Document: 64     Page: 4   Filed: 03/01/2021




  4                                     ARUNACHALAM   v. IBM



 obscene matter, or dealing in a controlled substance or
 listed chemical”).
     Appellees moved to dismiss Counts II–IV of the
 Amended Complaint pursuant to Federal Rule of Civil Pro-
 cedure (“FRCP”) 12(b)(6). C.A. 22; see C.A. 110 (SAP argu-
 ing that Dr. Arunachalam’s patent infringement
 allegations did not qualify as “predicate acts” under the
 RICO Act), 112 (IBM contending the same and asking the
 District Court “to exercise its inherent power and enter an
 appropriate sanction against [Dr. Arunachalam] for filing
 spurious RICO claims”). Dr. Arunachalam opposed Appel-
 lees’ motion to dismiss, C.A. 27, and Appellees filed reply
 briefs, C.A. 27–28. Dr. Arunachalam also filed a motion to
 recuse Judge Andrews from the case, C.A. 26, and a motion
 for entry of default judgment against Judge Andrews,
 C.A. 27. 3
     The Government filed a Statement of Interest on behalf
 of Judge Andrews, C.A. 115, which the District Court “con-
 strued as a motion to dismiss” the claims against
 Judge Andrews, C.A. 25–26; see C.A. 115 (Statement of In-
 terest) (requesting that the District Court “dismiss with
 prejudice” the claims against Judge Andrews).           At
 Judge Andrews’s request, the District Court referred rul-
 ing on the Government’s Statement of Interest and motion
 to dismiss to Chief Judge Leonard P. Stark. C.A. 28, 116.
 Dr. Arunachalam then moved to recuse Chief Judge Stark.
 C.A. 28.
     In a September 2016 order, Chief Judge Stark denied
 Dr. Arunachalam’s motion to recuse him. C.A. 116; see
 C.A. 116–120 (September 2016 Order). Chief Judge Stark
 also dismissed the claims against Judge Andrews and dis-
 missed him as a defendant. C.A. 119–20; C.A. 119



      3 The Clerk of the District Court denied Dr. Aru-
 nachalam’s motion for entry of default judgment. C.A. 27.
Case: 20-1493     Document: 64     Page: 5    Filed: 03/01/2021




 ARUNACHALAM    v. IBM                                       5



 (explaining that “[n]ot only are the allegations raised
 against Judge Andrews conclusory, they also speak to ac-
 tions taken by him in performance of his judicial duties,”
 and thus “seek[] relief barred by the well-established doc-
 trine of judicial immunity”). In February 2017, Judge An-
 drews denied Dr. Arunachalam’s motion to recuse him.
 C.A. 30–31.
     In March 2017, the District Court granted Appellees’
 motion to dismiss Counts II–IV of the Amended Complaint,
 C.A. 122 (Order Dismissing Counts II–IV), explaining that
 because “[p]atent infringement is not a crime,” it is “not on
 the extensive list of crimes that can be a racketeering
 [predicate] act,” C.A. 121 (Memorandum Regarding Mo-
 tions to Dismiss) (citing 18 U.S.C § 1961(1)). Though
 Dr. Arunachalam had alleged “a laundry list of federal
 crimes,” the District Court found that her “[A]mended
 [C]omplaint makes no plausible factual allegations to sup-
 port any of them.” C.A. 121. 4 The District Court also
 granted Dr. Arunachalam “leave to file a motion to amend
 complying with [the District Court’s Local Rule] 15.1,” and
 dismissed SAP and IBM’s requests for sanctions “without
 prejudice to later renewal.” C.A. 122.



     4    Despite the District Court’s dismissal of Dr. Aru-
 nachalam’s RICO claims against IBM, SAP, and JPMor-
 gan, Dr. Arunachalam reasserted these claims in a later
 action filed in the U.S. District Court for the Northern Dis-
 trict of California. See Arunachalam v. Apple, Inc. (Aru-
 nachalam N.D. Cal.), No. 5:18-CV-01250-EJD, 2018 WL
 5023378, at *3–4, *4 n.2 (N.D. Cal. Oct. 16, 2018), aff’d, 806
 F. App’x 977 (Fed. Cir. 2020) (dismissing Dr. Arunacha-
 lam’s “confusing” and “disorganized” claims of, inter alia,
 “RICO violations” against IBM, SAP, and JPMorgan, as
 well as ten other defendants, and noting that the claims
 were “identical to the RICO claims brought against IBM,
 SAP, and JPMorgan . . . in the District of Delaware”).
Case: 20-1493     Document: 64     Page: 6    Filed: 03/01/2021




  6                                       ARUNACHALAM    v. IBM



      Dr. Arunachalam next filed a motion to vacate the Dis-
 trict Court’s dismissal of Counts II–IV of the Amended
 Complaint, and another motion to recuse Judge Andrews.
 C.A. 31. 5 Dr. Arunachalam then filed a motion for leave to
 amend her pleadings, C.A. 31–32, which the District Court
 denied in January 2018, explaining that Dr. Arunacha-
 lam’s 102-page proposed second amended complaint vio-
 lated the District Court’s Local Rule 15.1, C.A. 124–25. As
 Dr. Arunachalam had been “explicitly told to comply with
 the rule,” the District Court found that her failure to do so
 was “willful and in bad faith.” C.A. 124. The District Court
 also prohibited “[a]ny further attempt to amend . . . with-
 out leave of court,” and stated that “[t]he case will proceed”
 as to the sole remaining claim in the Amended Complaint,
 Count I, alleging infringement of claims 20 and 21 of the
 ’506 patent. C.A. 124. 6
     Meanwhile, in December 2017, the U.S. Patent &
 Trademark Office’s Patent Trial & Appeal Board (“PTAB”)
 issued a Final Written Decision (“the PTAB Decision”) find-
 ing that “claims 20 and 21 of the ’506 Patent are unpatent-
 able” and denying Dr. Arunachalam’s motion to amend to
 add proposed new claims 22–49. SAP Am., Inc. v. Aru-
 nachalam, No. CBM2016-00081, 2017 WL 6551158, at *23
 (P.T.A.B. Dec. 21, 2017). 7 After the period for an appeal of




      5   In June 2017, Dr. Arunachalam filed a third mo-
 tion to recuse Judge Andrews, while her second motion was
 still pending. C.A. 32.
      6   The District Court also denied Dr. Arunachalam’s
 motion to vacate its order dismissing Counts II–IV of the
 Amended Complaint, as well as Dr. Arunachalam’s second
 and third motions to recuse Judge Andrews. C.A. 32.
      7   Previously, in an inter partes reexamination, the
 Patent Examiner rejected claims 1–19 of the ’506 patent,
 which the PTAB affirmed. Microsoft Corp. v. WebXchange,
Case: 20-1493     Document: 64     Page: 7    Filed: 03/01/2021




 ARUNACHALAM    v. IBM                                       7



 the PTAB Decision had expired without an appeal by
 Dr. Arunachalam, IBM moved to dismiss Count I of the
 Amended Complaint. C.A. 126. IBM argued that because
 Dr. Arunachalam “has not timely appealed from the
 PTAB’s [D]ecision,” the PTAB would “issue a certificate of
 cancellation of claims 20 and 21 of the ’506 patent—the
 only remaining claims in the patent-in-suit,” and thus “[a]
 dismissal with prejudice is . . . appropriate.” C.A. 126.
 Dr. Arunachalam opposed dismissal of Count I, arguing
 that “[t]here [was] no need for [her] to appeal the PTAB’s
 ultra vires unconstitutional and hence void decision ‘inval-
 idating’ the ’506 patent, because the PTAB Judges” lacked
 “jurisdiction and immunity.” C.A. 127; see C.A. 127
 (Dr. Arunachalam arguing that “the lawless misconduct
 and Constitutional public breach and fraud by the PTAB
 and the Federal Circuit . . . voids their rulings and cause[s]
 them to lose their jurisdiction” and that we had “refused to
 uphold” our own precedent “in a blatant civil rights dis-
 crimination against [her]”).
     In May 2018, the District Court granted IBM’s motion
 to dismiss Count I with prejudice, concluding that the
 PTAB Decision “mean[s] there are no valid claims in the
 ’506 patent to assert.” C.A. 129–30; see C.A. 129–31 (Dis-
 missal Order). 8 Dr. Arunachalam then filed a motion for



 Inc., No. 2013-008997, 2014 WL 2968085, at *23 (P.T.A.B.
 June 27, 2014).
      8   The District Court also dismissed Dr. Arunacha-
 lam’s motion for leave to file a sur-reply to IBM’s motion to
 dismiss, as well as a motion “for this court to give a state-
 ment of decision on whether contract law applies to pa-
 tents,” C.A. 34 (capitalization normalized), which the
 District Court construed as “essentially a request that [the
 court] find the PTAB system allowing for the invalidation
 of issued patents to be unconstitutional,” C.A. 130. The
 District Court found “no basis for declaring the [Covered
Case: 20-1493     Document: 64     Page: 8    Filed: 03/01/2021




  8                                       ARUNACHALAM    v. IBM



 reconsideration, styled as a “Motion to Alter or Amend a
 Judgment Pursuant to FRCP . . . 59(e), and Motion for Re-
 lief From a Judgment or Order Pursuant to
 [FRCPs] 60(b)(2), 60(b)(3), 60(b)(4), 60(b)(5), 60(b)(6),
 60(d)(1) and 60(d)(3).” C.A. 34. 9 Appellees opposed
 Dr. Arunachalam’s motion for reconsideration, C.A. 34,
 and SAP and IBM again sought sanctions, C.A. 132–33
 (SAP “renew[ing] its request for sanctions,” as “[n]otwith-
 standing th[e] [District] Court’s dismissal of [Dr. Aru-
 nachalam’s] RICO claims against SAP, [she] re-asserted
 her RICO cause of action against SAP in a subsequent law-
 suit in N.D. California” and “is now seeking reconsidera-
 tion of the [District] Court’s dismissal of [her] RICO causes
 of action for the second time” (emphasis omitted)), 134
 (IBM arguing that Dr. Arunachalam’s motion for reconsid-
 eration “is the latest in a long line of frivolous motions and
 pleadings in an action that can only be characterized as
 vexatious” and renewing its request for sanctions).
      In June 2018, the District Court denied Dr. Arunacha-
 lam’s motion for reconsideration on all grounds. C.A. 138–
 39; see C.A. 137–39 (Order Denying Reconsideration). The
 District Court found that none of Dr. Arunachalam’s cited
 “points and authorities” qualified “as a possible basis for
 reconsideration” under FRCP 59(e). C.A. 138 (citing Laz-
 aridis v. Wehmer, 591 F.3d 666, 669 (3d Cir. 2010) (“A
 proper [FRCP] 59(e) motion therefore must rely on one of
 three grounds: (1) an intervening change in controlling law;
 (2) the availability of new evidence; or (3) the need to cor-
 rect clear error of law or prevent manifest injustice.”)). The
 District Court also found that Dr. Arunachalam’s “argu-
 ments citing various subsections of [FRCP] 60” were



 Business Method] procedure to be unconstitutional.”
 C.A. 131.
     9   Dr. Arunachalam’s motion for reconsideration is
 not in the record. See generally A.A.; C.A.
Case: 20-1493     Document: 64      Page: 9     Filed: 03/01/2021




 ARUNACHALAM    v. IBM                                         9



 similarly meritless. C.A. 138; see, e.g., C.A. 138 (explaining
 that Dr. Arunachalam sought “relief under [FRCP] 60(b)(3)
 claiming fraud, but she does not allege any fraud in this
 case”). 10 The District Court then stated that though “SAP




     10   In July 2018, Dr. Arunachalam appealed virtually
 all of the District Court’s orders to the Federal Circuit.
 C.A. 35. In January 2019, we affirmed “the [D]istrict
 [C]ourt’s dismissal of the patent infringement claim
 against IBM, dismissal of all RICO claims against all de-
 fendants, denial of the motion for leave to file a second
 amended complaint, denials of motions to recuse, and all
 other district court rulings challenged by Dr. Arunachalam
 in this appeal.” Arunachalam v. Int’l Bus. Machines Corp.
 (Arunachalam III), 759 F. App’x 927, 934 (Fed. Cir. 2019),
 cert. denied, 140 S. Ct. 249 (2019), reh’g denied, 140 S. Ct.
 578 (2019). We explained that the District Court “correctly
 dismissed the RICO claims for failure to state a claim” be-
 cause “patent infringement is not a recognized predicate
 ‘racketeering activity’ for a RICO claim . . . [n]or do the rest
 of the pleadings sufficiently support any of the other al-
 leged predicate acts.” Id. at 931. We found that the Dis-
 trict Court “did not abuse its discretion in denying
 Dr. Arunachalam leave to amend the complaint for a sec-
 ond time,” because her proposed second amended com-
 plaint “still lack[ed] factual allegations to support a
 cognizable predicate act for RICO.” Id. at 932. We also
 found that because Dr. Arunachalam did not timely appeal
 the PTAB Decision invalidating claims 20 and 21 of the
 ’506 patent, the PTAB Decision “is final and may not be
 collaterally attacked through a separate litigation,” thus
 mooting Count I’s allegation of patent infringement. Id.
 at 933. Finally, we found that the District Court did not
 abuse its discretion in denying recusal of Judge Andrews
 and Chief Judge Stark, as Dr. Arunachalam had not
Case: 20-1493    Document: 64     Page: 10    Filed: 03/01/2021




  10                                     ARUNACHALAM    v. IBM



 and IBM express an interest in attorneys’ fees and/or other
 sanctions,” any parties seeking attorneys’ fees should file
 such requests “by separate motion.” C.A. 139.
     In July 2018, Appellees individually moved for sanc-
 tions in the form of attorneys’ fees, as well as injunctions
 against further filings by Dr. Arunachalam. C.A. 36. After
 the motions for sanctions and pre-filing injunctions were
 fully briefed, Dr. Arunachalam moved for leave to file a sur-
 reply, which necessitated responsive briefing by Appellees.
 C.A. 38. The District Court granted Dr. Arunachalam
 leave to file a surreply, which she did not file. C.A. 39.
      In March 2019, the District Court granted SAP and
 JPMorgan’s motion for attorneys’ fees for “defending
 against a baseless racketeering lawsuit,” Arunachalam I,
 2019 WL 1388625, at *2–3, and granted-in-part IBM’s mo-
 tion, id. at *3; see id. (awarding IBM attorneys’ fees only
 for “two . . . pleadings,” as Dr. Arunachalam’s ownership of
 the ’506 patent and history with IBM “made her racketeer-
 ing suit against them a little more plausible [than against
 SAP and JPMorgan] if nevertheless still not even close to
 stating a colorable complaint”). The District Court did not
 rule on the specific fee amounts and ordered Appellees to
 submit further documentation. Id. at *4. 11
     Appellees then filed new motions for attorneys’ fees
 with supporting materials. C.A. 39–40. In May 2019,
 Dr. Arunachalam filed her opposition, as well as a list of


 contested the factual bases supporting the denials. Id.
 at 933–34.
       11 The District Court denied Appellees’ motions for
 pre-filing injunctions, finding that SAP and IBM’s pro-
 posed injunctions were not “narrowly tailored” and stating
 that “the imposition of monetary sanctions might be as ef-
 fective in discouraging improper behavior.” Arunacha-
 lam I, 2019 WL 1388625, at *1.
Case: 20-1493    Document: 64     Page: 11   Filed: 03/01/2021




 ARUNACHALAM    v. IBM                                    11



 questions, styled as “Interrogatories Propounded to De-
 fendants, their Counsel of Record and Hon. Judge An-
 drews.” C.A. 41; see C.A. 140–41 (Interrogatories). This
 necessitated a responsive filing by Appellees. C.A. 41.
 Dr. Arunachalam then filed two motions requesting that
 Judge Andrews and “attorneys of record” produce to
 Dr. Arunachalam a copy of their oaths of office, “foreign
 registration statements,” as well as “bond” and “insurance
 information.” C.A. 41 (capitalization normalized). These
 motions also necessitated a responsive filing by Appellees.
 C.A 42.
     In November 2019, the District Court granted JPMor-
 gan and SAP’s motions for attorneys’ fees and granted-in-
 part IBM’s motion for attorneys’ fees. Arunachalam II,
 2019 WL 5896544, at *3. The District Court awarded
 $57,190.40 to JPMorgan, $51,772.09 to SAP; and $40,000
 to IBM. Id. at *2–3. The District Court also denied
 Dr. Arunachalam’s two “frivolous” motions seeking oaths
 of office and additional information from Judge Andrews
 and “attorneys of record,” another motion seeking to recuse
 Judge Andrews, and a motion seeking to recuse both
 Judge Andrews and Chief Judge Stark. Id. at *1.
     Dr. Arunachalam then filed two additional motions,
 the first styled as “M[otion] And Notice to Enforce the Man-
 dated Prohibition from Repudiating Government-Issued
 Contract Grants of Any Kind as Declared by Chief Justice
 Marshall in Fletcher [v]. Peck (1810) and Trustees of Dart-
 mouth College [v]. Woodward (1819) Which Have Never
 Been Repudiated and Stand as the Law of the Land and
 Case, of Which this Courts Solemn Oath Duty Compels this
 Court to Enforce above All Else, with All Due Respect,”
 C.A. 42 (Motion to Enforce the Mandated Prohibition), and
 the second as “M[otion] for the Court to Vacate Its Uncon-
 stitutional Order . . . and Enter a New and Different Or-
 der,” C.A. 43 (Motion for the Court to Vacate Its
Case: 20-1493      Document: 64    Page: 12     Filed: 03/01/2021




  12                                      ARUNACHALAM     v. IBM



 Unconstitutional Order). 12 In January 2020, the District
 Court dismissed these two motions, explaining that
 Dr. Arunachalam had filed the first motion “in eight differ-
 ent cases,” without reference “as to why it was filed in this
 case,” and “cit[ing] no rules as to why it could possibly be
 timely.” C.A. 2. The District Court construed the second
 motion “as a motion for reconsideration,” but found that it
 “does not meet the standard for reconsideration be-
 cause . . . what it is really challenging is the underlying de-
 cision that was affirmed by the Court of Appeals for the
 Federal Circuit”—i.e., the dismissal of Counts I–IV of the
 Amended Complaint—and “it is too late to move to recon-
 sider that decision[.]” C.A. 2.
                          DISCUSSION
       I. The Court’s Inherent Power to Impose Sanctions
            A. Standard of Review and Legal Standard
     “We review a court’s imposition of sanctions under its
 inherent power for abuse of discretion.” Chambers v.
 NASCO, Inc., 501 U.S. 32, 55 (1991); see Amsted Indus.
 Inc. v. Buckeye Steel Castings Co., 23 F.3d 374, 379 (Fed.
 Cir. 1994) (“This court reviews the lower court’s use of its
 inherent power to impose sanctions under the abuse of dis-
 cretion standard.” (citing Chambers, 501 U.S. at 54–55)).
 “An abuse of discretion occurs when a district court’s deci-
 sion commits legal error or is based on a clearly erroneous
 assessment of the evidence.” Univ. of Utah v. Max-Planck-
 Gesellschaft zur Foerderung der Wissenschaften e.V., 851
 F.3d 1317, 1322 (Fed. Cir. 2017).
     “Courts of justice are universally acknowledged to be
 vested, by their very creation, with power to impose silence,
 respect, and decorum, in their presence, and submission to



        The full text of these motions is not in the record.
       12

 See generally A.A.; C.A.
Case: 20-1493    Document: 64      Page: 13    Filed: 03/01/2021




 ARUNACHALAM    v. IBM                                      13



 their lawful mandates.” Chambers, 501 U.S. at 43 (inter-
 nal quotation marks and citation omitted). “These powers
 are governed not by rule or statute but by the control nec-
 essarily vested in courts to manage their own affairs so as
 to achieve the orderly and expeditious disposition of cases.”
 Id. (internal quotation marks and citation omitted). Spe-
 cifically, federal courts “may assess attorney[s’] fees when
 a party has acted in bad faith, vexatiously, wantonly, or for
 oppressive reasons.” Id. at 45–46 (internal quotation
 marks and citation omitted); see Pickholtz v. Rainbow
 Techs., Inc., 284 F.3d 1365, 1378 (Fed. Cir. 2002) (holding
 that “the inherent power can be used to shift attorney[s’]
 fees when there has been . . . conduct that is in bad faith,
 vexatious, wanton, or for oppressive reasons”). “The impo-
 sition of sanctions” under a court’s inherent power serves
 “the dual purpose of vindicating judicial authority without
 resort to the more drastic sanctions available for contempt
 of court and making the prevailing party whole for ex-
 penses caused by his opponent’s obstinacy.” Chambers,
 501 U.S. at 46 (internal quotation marks, citation, and al-
 terations omitted).
  B. The District Court Did Not Abuse Its Discretion in Im-
         posing Sanctions Against Dr. Arunachalam
      The District Court, exercising its inherent authority,
 concluded that “monetary sanctions” were “a reasonable re-
 sponse to [Dr. Arunachalam’s] conduct.” Arunachalam I,
 2019 WL 1388625, at *3. The District Court explained that
 Dr. Arunachalam was an “abusive” and “prodigious liti-
 gant,” who forced Appellees to defend “a baseless racket-
 eering lawsuit” and to respond to numerous meritless
 motions and oppositions, “willful[ly] and in bad faith” failed
 to comply with the District Court’s Local Rules and instruc-
 tions, filed “repetitive motions for recusal” lacking a “valid
 basis,” and otherwise engaged in “vexatious conduct.” Id.
 at *2–3.      The District Court subsequently awarded
 $57,190.40 in attorneys’ fees to JPMorgan, $51,772.09 to
 SAP, and $40,000 to IBM. Arunachalam II, 2019 WL
Case: 20-1493    Document: 64      Page: 14    Filed: 03/01/2021




  14                                      ARUNACHALAM    v. IBM



 5896544, at *2–3. Dr. Arunachalam argues that we cannot
 “affirm the District Court’s sanctions and attorneys’ fees
 without offending the Constitution.” Appellant’s Br. 55
 (capitalization normalized). We disagree with Dr. Aru-
 nachalam.
      The District Court did not abuse its discretion in im-
 posing monetary sanctions. The record amply demon-
 strates Dr. Arunachalam’s vexatious and wanton litigation
 conduct. For example, Counts II–IV of the Amended Com-
 plaint accuse SAP and JPMorgan of three RICO violations,
 C.A. 96–100, yet the only factual allegations against them
 concern: the District Court’s personal jurisdiction over
 them, C.A. 87–88; their alleged use of “[Dr. Arunachalam’s]
 patented Web applications on a Web browser,” C.A. 87; and
 their lack of a license “under the ’506 patent,” C.A. 91. As
 of the date of the issuance of this opinion, these allegations
 have embroiled SAP and JPMorgan in baseless litigation
 for over four and a half years. C.A. 22 (showing a filing
 date of May 2016 for the Amended Complaint). Even after
 the dismissal of her RICO claims against Appellees in the
 District Court, Dr. Arunachalam reasserted those same
 claims against Appellees in another action in the U.S. Dis-
 trict Court for the Northern District of California, further
 evidencing her vexatious and bad faith conduct. See Aru-
 nachalam N.D. Cal., 2018 WL 5023378, at *4, *4 n.2.
     During litigation, Dr. Arunachalam forced Appellees
 and the District Court to expend resources responding to
 her repetitive, frivolous, and often bizarre oppositions and
 motions. C.A. 26–44 (showing a total of seven motions filed
 by Dr. Arunachalam to recuse Judge Andrews and two to
 recuse Chief Judge Stark), 34 (Dr. Arunachalam moving
 for reconsideration of the District Court’s dismissal of
 Count I), 34 (Dr. Arunachalam moving for “a Statement of
 Decision on Whether Contract Law Applies to Patents”),
 34–42 (detailing Appellees’ responsive filings), 38 (Dr. Aru-
 nachalam moving for leave to file a surreply to Appellees’
 motions for sanctions, which she did not file after the
Case: 20-1493    Document: 64      Page: 15    Filed: 03/01/2021




 ARUNACHALAM    v. IBM                                      15



 District Court’s grant of leave), 41 (Dr. Arunachalam’s two
 motions requesting that Judge Andrews and “attorneys of
 record” produce to her their oaths of office, “foreign regis-
 tration statements,” and insurance information), 127
 (Dr. Arunachalam opposing dismissal of Count I of the
 Amended Complaint even after the PTAB had invalidated
 the relevant, and indeed, only remaining, claims of the ’506
 patent), 141 (Dr. Arunachalam asking in her “Interrogato-
 ries,” filed after dismissal of all counts of the Amended
 Complaint, whether any of the Appellees, their counsel of
 record, or Judge Andrews had ever associated with, inter
 alia, “the Defense Advanced Research Projects Agency
 (DARPA),” and claiming that “Defendants have colluded
 with Judge Andrews and brazenly devised schemes to
 evade the Government and the laws of the United States”).
 Dr. Arunachalam also willfully failed to comply with the
 District Court’s specific instructions regarding the filing of
 a second amended complaint. C.A. 122 (the District Court
 granting Dr. Arunachalam leave to file a motion to amend
 the Amended Complaint “complying with [the District
 Court’s Local Rule] 15.1”), 124 (the District Court explain-
 ing that Dr. Arunachalam’s 102-page proposed second
 amended complaint did not comply with its Local
 Rule 15.1).
     Finally, the District Court awarded reasonable attor-
 neys’ fees. The District Court applied the “lodestar” ap-
 proach, calculating attorneys’ fees by “multiplying the
 amount of time reasonably expended by reasonable hourly
 rates[.]” Arunachalam II, 2019 WL 5896544, at *2 (quoting
 Parallel Iron LLC v. NetApp, Inc., 84 F. Supp. 3d 352, 356
 (D. Del. 2015)); see Bywaters v. United States, 670
 F.3d 1221, 1225–26 (Fed. Cir. 2012) (explaining that “the
 amount of attorneys’ fees to be awarded under the ‘lodestar’
 approach” is calculated “by multiplying the number of
 hours reasonably expended by a reasonable hourly rate”).
 For SAP and JPMorgan, the District Court “reviewed the
 documentary support in relation to the actual billings,” the
Case: 20-1493    Document: 64      Page: 16    Filed: 03/01/2021




  16                                      ARUNACHALAM    v. IBM



 hourly rates charged, and the pleadings produced during
 the relevant periods. Arunachalam II, 2019 WL 5896544,
 at *3. 13 The District Court concluded that the claimed
 hours and rates were “reasonable,” and awarded SAP and
 JPMorgan their requested amounts of fees. Id.; see id.
 (awarding $51,772.09 to SAP and $57,190.40 to JPMor-
 gan). The District Court performed the same analysis for
 IBM’s requested $57,034.38 in fees, and found that though
 the rates and hours were reasonable, “the filings . . . ap-
 pear to involve some billing for duplication of effort[.]” Id.
 at *2. Thus, the District Court awarded IBM fees in the
 reduced amount of $40,000. Id. Accordingly, the District
 Court did not abuse its discretion in imposing sanctions for
 Dr. Arunachalam’s vexatious litigation conduct.            See
 Chambers, 501 U.S. at 45–46.
     Dr. Arunachalam’s counterargument is unpersuasive.
 Dr. Arunachalam contends, without offering more, that we
 cannot “affirm the District Court’s sanctions and attorneys’
 fees without offending the Constitution,” Appellant’s
 Br. 55, specifically, her rights under the First, Fifth,
 Eighth, and Fourteenth Amendments, id. at. 2–3. Dr. Aru-
 nachalam’s assertions are insufficiently developed. “In or-
 der for this court to reach the merits of an issue on appeal,
 it must be adequately developed.” Monsanto Co. v.
 Scruggs, 459 F.3d 1328, 1341 (Fed. Cir. 2006); see id. (hold-
 ing that undeveloped arguments are “deemed waived“);
 United States v. Dunkel, 927 F.2d 955, 956 (7th Cir. 1991)
 (“A skeletal ‘argument’, really nothing more than an asser-
 tion, does not preserve a claim.”). This argument is, ac-
 cordingly, waived.



       13Dr. Arunachalam opposed Appellees’ requested
 fees, arguing that “[n]ot one dollar is reasonable,” “Defend-
 ants plagiarized each other,” and took “less than [fifteen]
 minutes to write their briefs.” Arunachalam II, 2019 WL
 5896544, at *3.
Case: 20-1493    Document: 64      Page: 17    Filed: 03/01/2021




 ARUNACHALAM    v. IBM                                      17



  C. The Scandalous and Irrelevant Statements in Dr. Aru-
              nachalam’s Briefs Are Stricken
     Dr. Arunachalam’s briefing before us is replete with
 scandalous and baseless allegations similar to those she
 made below, all presented without a semblance of factual
 support. 14 Dr. Arunachalam alleges that Appellees and



     14   “The court may,” acting “on its own,” “strike from a
 pleading . . . any redundant, immaterial, impertinent, or
 scandalous matter.” FED. R. CIV. P. 12(f)(1). Courts have
 applied several definitions for what constitutes “scandal-
 ous matter.” Courts may, for example, strike as “clearly . . .
 scandalous” a plaintiff’s brief “contain[ing] many allega-
 tions wholly aside from the charges made in [the] com-
 plaint, and bearing reproachfully upon the moral character
 of individuals,” Green v. Elbert, 137 U.S. 615, 624 (1891),
 or allegations “bear[ing] no possible relation to the contro-
 versy or [that] may cause the objecting party prejudice,”
 Talbot v. Robert Matthews Distrib. Co., 961 F.2d 654, 664
 (7th Cir. 1992); see Alvarado-Morales v. Digital Equip.
 Corp., 843 F.2d 613, 617–18 (1st Cir. 1988) (describing as
 scandalous “matter which impugned the character of de-
 fendants”); Cobell v. Norton, 224 F.R.D. 1, 5 (D.D.C. 2004)
 (stating that “scandalous” statements are those which “un-
 necessarily reflect[] on the moral character of an individual
 or state[] anything in repulsive language that detracts
 from the dignity of the court” (internal quotation marks
 and citation omitted)). Further, courts have struck “scan-
 dalous matter” in a variety of contexts, such as when plain-
 tiffs, without a factual basis, alleged the defendants had
 intentionally caused a salmonella outbreak at a dairy pro-
 ducer, Talbot, 961 F.2d at 664, and where a pro se plaintiff
 alleged, inter alia, “a world-wide religious inquisition” and
 “illegal wiretapping by the U.S. Government,” Atraqchi v.
 Williams, 220 F.R.D. 1, 3 (D.D.C. 2004); see id. (describing
 the allegations as “immaterial, scandalous and frankly
Case: 20-1493    Document: 64      Page: 18     Filed: 03/01/2021




  18                                      ARUNACHALAM    v. IBM



 “all counsel” have “collusively engaged in obstruction of
 justice, aided and abetted by Judges Stark and Andrews,”
 Appellant’s Br. 6, have “knowingly, willfully, intentionally,
 recklessly, [and] negligently ma[de] False Official State-
 ments, causing damage to [Dr. Arunachalam’s] patents and
 her pristine character/reputation,” and have “us[ed] the
 courts as a vehicle to propagate libel,” id. at 4–5; see id. at
 2 (stating that Appellees, their counsel, and the PTAB have
 colluded “in a corrupt criminal enterprise”). She claims Ap-
 pellees’ counsel “have violated their solemn oaths of office,”
 “must be disbarred and sanctioned,” and that their “willful
 misrepresentations . . . constitute fraud on the [c]ourt.” Id.
 at 16–17 (capitalization normalized). She alleges that “Ap-
 pellees’ attorneys engaged in a false propaganda of collat-
 eral estoppel from void Orders by financially-conflicted
 judges,” id. at 11, and that the District Court “ke[pt] her
 gagged so as to prevent her from speaking to defend her-
 self,” id. at 8.
     Further, Dr. Arunachalam makes multiple demonstra-
 bly false statements of fact in her briefing. For example, in
 her opening brief, Dr. Arunachalam states that “[n]o Fed-
 eral Court [has] ruled that [her] Claims 1–21 of [her] ’506
 patent are invalid,” Appellant’s Br. 13, and that “the PTAB
 never reached the patent case” as to the validity of the ’506
 patent, id. at 16 (emphasis omitted). However, as noted
 above, the PTAB affirmed the Patent Examiner’s cancella-
 tion of claims 1–19 of the ’506 patent, see Microsoft, 2014



 delusional”); Collura v. City of Philadelphia, 590 F. App’x
 180, 185 (3d Cir. 2014) (affirming the district court’s dis-
 missal of a pro se complaint “replete with abusive language
 and ad hominem attacks” under FRCP 12(f)); c.f. Chou v.
 Univ. of Chicago, 254 F.3d 1347, 1366 (Fed. Cir. 2001)
 (finding the district court did not abuse its discretion in
 striking plaintiff’s “redundant and immaterial” allegations
 of academic theft and fraud under FRCP 12(f)).
Case: 20-1493    Document: 64      Page: 19    Filed: 03/01/2021




 ARUNACHALAM    v. IBM                                      19



 WL 2968085, at *23, and issued a Final Written Decision
 finding claims 20 and 21 of the ’506 patent unpatentable
 and denying Dr. Arunachalam’s motion to amend to add
 proposed new claims 22–49, SAP, 2017 WL 6551158, at *1;
 see id. at *23 (finding that “the subject matter of claims 20
 and 21 of the ’506 [p]atent are directed to ineligible subject
 matter under 35 U.S.C. § 101” and obvious over the prior
 art). The District Court dismissed Dr. Arunachalam’s
 claim of infringement of claims 20 and 21 of the ’506 patent,
 noting that “[c]laims 1–19 had been cancelled earlier” and
 “[t]hus, the PTAB decision meant there [we]re no valid
 claims in the ’506 patent to assert.” C.A. 129. We affirmed
 the District Court’s dismissal. See Arunachalam III, 759
 F. App’x at 934.
     Dr. Arunachalam’s bizarre and scandalous statements
 extend to this court, the Judiciary, and indeed the Govern-
 ment as a whole. She alleges that we have colluded with
 the District Court, the PTAB, and Appellees in a “collateral
 estoppel farce propagated against multiple [c]ourts,” Ap-
 pellant’s Br. 13, and that we have “committed treason,” id.
 at 18; see id. (claiming that “[t]his [c]ourt needs to have a
 criminal investigation started against all the Constitu-
 tional tortfeasors,” and “the Judges, [the] PTAB Adminis-
 trative Judges[,] and lawyers who breached their solemn
 oaths of office . . . must be arrested”). Dr. Arunachalam
 states that we have “failed to apply Governing Supreme
 Court Precedents,” as well as our own precedent, to her
 case, and that our “rulings are all void.” Id. at 13. She
 claims that “the Courts and [the PTAB]” “injured” her
 “through a treasonous breach of solemn oaths of office by
 Judges and officers of the court and the corruption of fraud
 of the court and the [PTAB].” Id. at 17. Dr. Arunachalam
 also alleges that “the Judiciary[,] the Executive Branch . . .
 and [the] Legislative Branch . . . violat[ed] the Contract
 Clause and the Separation of Powers Clauses of the Con-
 stitution[.]” Id. at 12–13. This is far from an exhaustive
Case: 20-1493    Document: 64      Page: 20    Filed: 03/01/2021




  20                                      ARUNACHALAM    v. IBM



 list of Dr. Arunachalam’s allegations. See generally id. 1–
 58; Reply Br. 1–27.
     Further, Dr. Arunachalam’s scandalous and unsup-
 ported statements are largely irrelevant to the issues on
 appeal and take up the vast majority of her briefing, hin-
 dering our ability to review her pertinent arguments, if
 any. Despite acknowledging that her appeal “stems from
 the District Court’s [orders] granting Defendants-Appel-
 lees’ Motion for Attorneys’ Fees[,]” Appellant’s Br. 7,
 Dr. Arunachalam’s briefing is almost entirely comprised of
 accusations pertaining to the PTAB’s cancellation of the
 ’506 patent and the District Court’s dismissal of her
 Amended Complaint, see generally id. 1–58; Reply Br. 1–
 27, matters on which we have already ruled and which are
 not at issue on appeal, see Arunachalam III, 759 F. App’x
 at 933–34 (affirming the District Court’s dismissal of all
 counts of the Amended Complaint and explaining that
 Dr. Arunachalam’s failure to appeal the PTAB Decision
 makes its decision “final” and not subject to collateral at-
 tack “through a separate litigation”). Thus, Dr. Arunacha-
 lam’s scandalous and irrelevant statements impede
 meaningful review of her arguments. See SmithKline Bee-
 cham Corp. v. Apotex Corp., 439 F.3d 1312, 1320 (Fed.
 Cir. 2006) (“‘Judges are not like pigs, hunting for truffles
 buried in briefs.’” (quoting Dunkel, 927 F.2d at 956)). 15




       15 Additionally, Dr. Arunachalam’s briefing contains
 no citations to the record, despite making numerous factual
 allegations. See generally Appellant’s Br. 1–58; Reply
 Br. 1–27; FED. R. APP. P. 28(a)(6) (“The appellant’s brief
 must contain . . . a concise statement of the case setting out
 the facts relevant to the issues submitted for review . . .
 with appropriate references to the record[.]”), 28(a)(8)(A)
 (stating that an appellant’s brief must include an argu-
 ment containing the “appellant’s contentions . . . with
Case: 20-1493     Document: 64      Page: 21     Filed: 03/01/2021




 ARUNACHALAM    v. IBM                                        21



      The scandalous and irrelevant statements in Dr. Aru-
 nachalam’s briefing raise the judicial management con-
 cerns the Supreme Court identified in Chambers. See 501
 U.S. at 43 (describing the courts’ need “to achieve the or-
 derly and expeditious disposition of cases” (internal quota-
 tion marks and citation omitted)); Finch v. Hughes Aircraft
 Co., 926 F.2d 1574, 1578 (Fed. Cir. 1991) (“[A]ppellate
 courts must consider the importance of conserving scarce
 judicial resources.”). To this end, courts are “vested, by
 their very creation,” with “certain implied powers.” Cham-
 bers, 501 U.S. at 43 (internal alterations, quotation marks,
 and citation omitted); see Micron Tech., Inc. v. Rambus
 Inc., 645 F.3d 1311, 1326 (Fed. Cir. 2011) (stating that
 “courts have the inherent power to control litigation by im-
 posing sanctions appropriate to rectify improper conduct by
 litigants” (internal quotation marks and citation omitted)).
 These powers are wide-ranging. See Chambers, 501 U.S.
 at 43 (“[A] federal court has the power to control admission
 to its bar and to discipline attorneys who appear before
 it.”); id. at 44 (holding that courts may punish for contempt
 those who are “disobedien[t] to the orders of the Judici-
 ary”); id. 44–46 (holding that courts “may bar from the
 courtroom a criminal defendant who disrupts a trial[,]”
 may “assess attorney[s’] fees when a party has acted in bad
 faith, vexatiously, wantonly, or for oppressive reasons,”
 and “may act sua sponte to dismiss a suit for failure to pros-
 ecute” (internal quotation marks and citation omitted)).
     Particularly relevant here, while these “inherent pow-
 ers must be exercised with restraint and discretion,” “[a]
 primary aspect of that discretion is the ability to fashion an
 appropriate sanction for conduct which abuses the judicial
 process.” Id. at 44–45; cf. FED. R. APP. P. 38 (providing that
 this court may impose sanctions if we “determine[] that an



 citations to . . . [the] parts of the record on which the appel-
 lant relies”).
Case: 20-1493    Document: 64      Page: 22     Filed: 03/01/2021




  22                                      ARUNACHALAM     v. IBM



 appeal is frivolous”); Nat’l Org. of Veterans Advocates,
 Inc. v. Sec’y of Veterans Affs., 710 F.3d 1328, 1335 (Fed. Cir.
 2013) (“[W]hile sanctions must be fashioned with restraint
 and discretion, courts of justice can fashion appropriate
 monetary and nonmonetary sanctions to rectify misbehav-
 ior.”).
     Even according Dr. Arunachalam wider latitude in
 view of her pro se status, her baseless, outlandish, and ir-
 relevant invective degrades the dignity and decorum of the
 court and hampers “the orderly and expeditious disposition
 of cases.” Chambers, 501 U.S. at 43 (internal quotation
 marks and citation omitted). Sanctions are appropriate to
 address and discourage such abusive conduct. See Con-
 nell v. Sears, Roebuck & Co., 722 F.2d 1542, 1554 (Fed.
 Cir. 1983) (imposing sanctions and explaining that “we are
 duty-bound to guard our segment of the judicial process
 against abuse”). We have considered the range of sanctions
 discussed above. See Chambers, 501 U.S. at 43–46. In view
 of the fact that monetary sanctions have already been as-
 sessed in the underlying case, as well as the form of
 Dr. Arunachalam’s misconduct, we conclude that a lesser
 sanction is appropriate. 16 Accordingly, the scandalous and
 irrelevant statements in Dr. Arunachalam’s briefs alleging,
 inter alia, “obstruction of justice,” “a corrupt criminal en-
 terprise,” “libel,” “willful misrepresentations,” and “fraud”
 by the District Court, Judges Stark and Andrews, and Ap-
 pellees’ counsel, Appellant’s Br. 2–17, as well as “treason,”
 collusion in a “collateral estoppel farce,” and “fraud” by the
 PTAB, this Court and its Judges, and “the Courts” gener-
 ally, id. at 13–17, are stricken.




       16In addition to the assessments of costs, further sub-
 missions of a similar character would raise the possibility
 of monetary sanctions from this Court. See Chambers, 501
 U.S. at 44–45.
Case: 20-1493    Document: 64     Page: 23   Filed: 03/01/2021




 ARUNACHALAM    v. IBM                                    23



                         CONCLUSION
    We have considered Dr. Arunachalam’s remaining ar-
 guments and find them unpersuasive. 17 Accordingly, the
 Judgment of the U.S. District Court for the District of Del-
 aware is
                         AFFIRMED
                           COSTS
             Costs to IBM, SAP, and JPMorgan.




     17  In her Notice of Appeal, Dr. Arunachalam stated
 that, in addition to the District Court’s grant of monetary
 sanctions, she was also appealing the denials of her Motion
 to Enforce the Mandated Prohibition and Motion for the
 Court to Vacate Its Unconstitutional Orders. Notice of Ap-
 peal 1–2, ECF No. 1. Yet, Dr. Arunachalam’s briefs did not
 address the reasons for the District Court’s denial of these
 motions—namely, that she had filed the first motion “in
 eight different cases,” without explaining its relevance or
 untimeliness, and that the second motion was an attempt
 to re-challenge the dismissal of her Amended Complaint,
 which we had already affirmed. C.A. 2; see Arunacha-
 lam III, 759 F. App’x at 934; see generally Appellant’s
 Br. 1–58; Reply Br. 1–27. Accordingly, these issues are
 waived. See SmithKline Beecham Corp. 439 F.3d at 1320.